Title: On Literary Style, 2 August 1733
From: Franklin, Benjamin
To: 


To the Printer of the Gazette.
There are few Men, of Capacity for making any considerable Figure in Life, who have not frequent Occasion to communicate their Thoughts to others in Writing; if not sometimes publickly as Authors, yet continually in the Management of their private Affairs, both of Business and Friendship: and since, when ill-express’d, the most proper Sentiments and justest Reasoning lose much of their native Force and Beauty, it seems to me that there is scarce any Accomplishment more necessary to a Man of Sense, than that of Writing well in his Mother Tongue: But as most other polite Acquirements, make a greater Appearance in a Man’s Character, this however useful, is generally neglected or forgotten.
I believe there is no better Means of learning to write well, than this of attempting to entertain the Publick now and then in one of your Papers. When the Writer conceals himself, he has the Advantage of hearing the Censure both of Friends and Enemies, express’d with more Impartiality. And since, in some degree, it concerns the Credit of the Province, that such Things as are printed be performed tolerably well, mutual Improvement seems to be the Duty of all Lovers of Writing: I shall therefore frankly communicate the Observations I have made or collected on this Subje[sym]ct, and request those of others in Return.

I have thought in general, that whoever would write so as not to displease good Judges, should have particular Regard to these three Things, viz. That his Performance be smooth, clear, and short: For the contrary Qualities are apt to offend, either the Ear, the Understanding, or the Patience.
’Tis an Observation of Dr. Swift, that modern Writers injure the Smoothness of our Tongue, by omitting Vowels wherever it is possible, and joining the harshest Consonants together with only an Apostrophe between; thus for judged, in it self not the smoothest of Words, they say judg’d; for disturbed, disturb’d, &c. It may be added to this, says another, that by changing etb into s, they have shortned one Syllable in a multitude of Words, and have thereby encreased, not only the Hissing, too offensive before, but also the great Number of Monosyllables, of which, without great Difficulty, a smooth Sentence cannot be composed. The Smoothness of a Period is also often Hurt by Parentheses, and therefore the best Writers endeavour to avoid them.
To write clearly, not only the most expressive, but the plainest Words should be chosen. In this, as well as in every other Particular requisite to Clearness, Dr. Tillotson is an excellent Example. The Fondness of some Writers for such Words as carry with them an Air of Learning, renders them unintelligible to more than half their Countrymen. If a Man would that his Writings have an Effect on the Generality of Readers, he had better imitate that Gentleman, who would use no Word in his Works that was not well understood by his Cook-maid.
A too frequent Use of Phrases ought likewise to be avoided by him that would write clearly. They trouble the Language, not only rendring it extreamly difficult to Foreigners, but make the Meaning obscure to a great number of English Readers. Phrases, like learned Words, are seldom used without Affectation; when, with all true Judges, the simplest Stile is the most beautiful.
But supposing the most proper Words and Expressions chosen, the Performance may yet be weak and obscure, if it has not Method. If a Writer would persuade, he should proceed gradually from Things already allow’d, to those from which Assent is yet with-held, and make their Connection manifest. If he would inform, he must advance regularly from Things known to things unknown, distin[sym]ly without Confusion, and the lower he begins the better. It is a common Fault in Writers, to allow their Readers too much Knowledge: They begin with that which should be the Middle, and skipping backwards and forwards, ’tis impossible for any one but he who is perfect in the Subject before, to understand their Work, and such an one has no Occasion to read it. Perhaps a Habit of using good Method, cannot be better acquired, than by learning a little Geometry or Algebra.
Amplification, or the Art of saying Little in Much, should only be allowed to Speakers. If they preach, a Discourse of considerable Length is expected from them, upon every Subject they undertake, and perhaps they are not stock’d with naked Thoughts sufficient to furnish it out. If they plead in the Courts, it is of Use to speak abundance, tho’ they reason little; for the Ignorant in a Jury, can scarcely believe it possible that a Man can talk so much and so long without being in the Right. Let them have the Liberty then, of repeating the same Sentences in other Words; let them put an Adjective to every Substantive, and double every Substantive with a Synonima; for this is more agreeable than hauking, spitting, taking Snuff, or any other Means of concealing Hesitation. Let them multiply Definitions, Comparisons, Similitudes and Examples. Permit them to make a Detail of Causes and Effects, enumerate all the Consequences, and express one Half by Metaphor and Circumlocution: Nay, allow the Preacher to to tell us whatever a Thing is negatively, before he begins to tell us what it is affirmatively; and suffer him to divide and subdivide as far as Two and fiftiethly. All this is not intolerable while it is not written. But when a Discourse is to be bound down upon Paper, and subjected to the calm leisurely Examination of nice Judgment, every Thing that is needless gives Offence; and therefore all should be retrenched, that does not directly conduce to the End design’d. Had this been always done, many large and tiresome Folio’s would have shrunk into Pamphlets, and many a Pamphlet into a single Period. However, tho’ a multitude of Words obscure the Sense, and ’tis necessary to abridge a verbose Author in order to understand him; yet a Writer should take especial Care on the other Hand, that his Brevity doth not hurt his Perspicuity.
After all, if the Author does not intend his Piece for general Reading, he must exactly suit his Stile and Manner to the particular Taste of those he proposes for his Readers. Every one observes, the different Ways of Writing and Expression used by the different Sects of Religion; and can readily enough pronounce, that it is improper to use some of these Stiles in common, or to use the common Stile, when we address some of these Sects in particular.
To conclude, I shall venture to lay it down as a Maxim, That no Piece can properly be called good, and well written, which is void of any Tendency to benefit the Reader, either by improving his Virtue or his Knowledge. This Principle every Writer would do well to have in View, whenever he undertakes to write. All Performances done for meer Ostentation of Parts, are really contemptible; and withal far more subject to the Severity of Criticism, than those more meanly written, wherein the Author appears to have aimed at the Good of others. For when ’tis visible to every one, that a Man writes to show his Wit only, all his Expressions are sifted, and his Sense examined, in the nicest and most ill-natur’d manner; and every one is glad of an Opportunity to mortify him. But, what a vast Destruction would there be of Books, if they were to be saved or condemned on a Tryal by this Rule!
Besides, Pieces meerly humorous, are of all Sorts the hardest to succeed in. If they are not natural, they are stark naught; and there can be no real Humour in an Affectation of Humour.
Perhaps it may be said, that an ill Man is able to write an ill Thing well; that is, having an ill Design, and considering who are to be his Readers, he may use the properest Stile and Arguments to attain his Point. In this Sense, that is best wrote, which is best adapted to the Purpose of the Writer.
I am apprehensive, dear Readers, lest in this Piece, I should be guilty of every Fault I condemn, and deficient in every Thing I recommend; so much easier it is to offer Rules than to practise them. I am sure, however, of this, that I am Your very sincere Friend and Servant.
